Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered. Claims 3, 4, 10, 11, 17, 18 are canceled.  Claims 21-26 are new. Claims 1, 2, 5-9, 12-16, 19-26 are presented for examination.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 12-16, 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “
performing a logical conjunction between authorization statuses of every event component across the predetermined period of time, and one of:  
(j) identifying the event is valid responsive to the logical conjunction determining that every event component is authorized across the predetermined period of time, or, 
(ii) identifying the event is invalid responsive to the logical conjunction determining that at least one event component is unauthorized across the predetermined period of time,  and determining steps to validate the event when the event is invalids”.
It appears that the logical conjunction is being performed between authorization statutes and part (i) or part (ii).  However parts (i) and (ii) are steps that identify whether the statuses are valid or invalid responsive to the same logical function that it is not yet completed. In other words, It is unclear how the result of the “performing a logical conjunction” step can be used while performing the step.   

Claims 8 and 15 recite the same limitations and are rejected under the same rationale.

Claim 21 recites “wherein the component authorization circuit authorizes each event component associated with the start time responsive to receiving a verification of the event component at the authorization time occurring after the start time. “
It is unclear if the verification is received at the authorization time, and the authorization time occurs after the start time.
Claim 22 recites “wherein the component authorization circuit authorizes each event component associated with the start time responsive to receiving a verification of the event component at the authorization time occurring after the end time.. “
It is unclear if the verification is received at the authorization time, and the authorization time occurs after the end time.
Appropriate Action is Required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/
 Primary Examiner, Art Unit 3627    
                                                                                                                                                                                       May 21, 2021